Citation Nr: 0523343	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral cold 
weather injuries of the feet.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for a right hip strain.

4.  Entitlement to service connection for a left hip strain.

5.  Entitlement to service connection for a right elbow 
injury.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a left ankle 
strain.

8.  Entitlement to a compensable initial rating for chronic 
external hemorrhoids.

9.  Entitlement to a compensable initial rating for early 
degenerative arthritis of the lumbar spine.

10.  Entitlement to a compensable initial rating for 
recurrent strain of the cervical spine.

11.  Entitlement to a compensable initial rating for an 
inversion injury of the right ankle.

12.  Entitlement to a compensable initial rating for 
residuals of a right eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1980 to December 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO). 

The issues of entitlement to service connection for right and 
left hip disorders, a compensable initial rating for early 
degenerative arthritis of the lumbar spine, a compensable 
initial rating for recurrent strain of the cervical spine, a 
compensable initial rating for an inversion injury of the 
right ankle, and a compensable initial rating for residuals 
of a right eye injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have residuals of 
bilateral cold weather injuries of the feet.

3.  The veteran has headaches which had their onset during 
service.

4.  The veteran does not currently have a right elbow injury 
which is related to service.

5.  The veteran has bilateral tinnitus which was caused by 
exposure to acoustic trauma during service.

6.  The veteran does not currently have a left ankle strain 
which is related to service.

7.  The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences, and have not caused anemia or fissures.  


CONCLUSIONS OF LAW

1.  Bilateral cold weather injuries of the feet were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Tension headaches were incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  A right elbow disorder was not incurred in or aggravated 
by service, and arthritis of the right elbow may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2004).

5.  A left ankle strain was not incurred in or aggravated by 
service, and arthritis of the left ankle may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

6.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The SOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC also included the requirements which 
must be met to establish service connection and higher 
ratings.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The communications, such as a letters from the 
RO dated in April 2001 and March 2003 provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO in March 2003 specifically advised him to let the 
RO know of any additional evidence or information that he 
thought would support the claim or send the information in 
himself as soon as possible.  Thus, the fourth element is 
satisfied.  The Board also notes that the letter of April 
2001 was provided before the rating decision on appeal.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded VA examinations.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his service medical records and post 
service treatment records.  The veteran has declined a 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Bilateral
 Cold Weather Injuries Of The Feet.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's service medical records include the report of a 
medical history dated in September 1999 which reflects that 
the veteran reported having pain in his toes from frost nip 
which occurred in Ranger school in 1986.  However, the report 
of a medical examination conducted in October 1999 reflects 
that the only abnormality of the feet noted was pes planus.  

The report of medical history given by the veteran in 
November 2000 for the purpose of his separation from service 
shows that he reported having a cold whether injury in 
1987/1988, and stated that he occasionally got a tingly 
feeling in his toes while standing in formation.  However, 
the report of a medical examination conducted at that time 
shows that clinical evaluation of the feet and lower 
extremities was again normal.  

Upon separation from service, the veteran filed a claim for 
disability compensation for disorders including frost nip to 
the toes in 1987 with tingling.  The report of a general 
medical examination conducted by the VA in May 2001 reflects 
that the veteran reported that he had frostnip of the fingers 
and toes while in Ranger school.  He reported that the only 
residual was cold sensitivity for which he wore protective 
clothing.  On examination, the veteran's skin was normal and 
his gait was normal.  His stance and balance were also 
normal.  The pertinent diagnosis was frostnip of fingers and 
toes, healed, without significant residual.  

The veteran's post service VA  and private treatment records 
have been obtained, but they also do not contain any 
objective evidence of residuals of cold injury of the feet.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The VA examiner's opinion of record weighs 
against the veteran's claim, and is the only fully informed 
medical opinion which is of record.  Therefore, the Board 
finds the preponderance of the evidence shows that the 
veteran does not currently have residuals of frozen feet.  
Accordingly, the Board concludes that residuals of frozen 
feet were not incurred in or aggravated by service.



II.  Entitlement To Service Connection For Tension Headaches.

The veteran's service medical records include the report of a 
medical history given by the veteran in September 1999 which 
reflects that he reported having headaches that started due 
to neck pain.  Similarly, the report of medical history given 
by the veteran in November 2000 for the purpose of his 
retirement shows that he checked a box indicating a history 
of frequent or severe headaches.  On the reverse side of the 
form, it was noted that he had a history of injuring his 
neck, and had occasional neck pain and tension type 
headaches.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the head and neck 
were normal.  

Upon separation from service, the veteran requested 
disability compensation for headaches from the neck and back.  
The report of a general medical examination conducted by the 
VA in May 2001 reflects that the veteran reported having 
headaches when driving or sitting for a long period of time.  
He also reported occasional left shoulder tightness as a 
result of muscle tension.  Neurologic and psychiatric 
examination were normal.  The pertinent diagnosis was mild 
muscle tension headaches, in quiescent state.

A VA medical record dated in July 2002 reflects that the 
veteran reported that he had neck pain that radiated up the 
side of his head and gave him a headache.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he has recurring headaches which had their 
onset in service.  The Board notes that by nature, headaches 
do not present objective examination findings.  However, the 
veteran has presented a consistent history of complaints for 
many years.  Accordingly, the Board concludes that the 
headaches are reasonably shown to have been incurred in 
service.    

III.  Entitlement To Service Connection For A Right Elbow 
Injury.

The report of an examination conducted by the VA in May 2001 
does not contain any complaints, findings or diagnoses 
pertaining to a right elbow disorder.  On the contrary, the 
report shows that the veteran stated that he struck his elbow 
on a vehicle two years earlier, but the problem resolved and 
he denied any current problem.  

The Board has noted that more recent medical treatment 
records, such as a VA treatment record dated in July 2002, 
reflect that the veteran complained of having pain in the 
right elbow.  However, there is no medical opinion linking 
the current pain to service.  Although that record shows that 
the veteran related the current complaints to an incident in 
1999 when he banged the right elbow on a military vehicle, 
the fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

For the foregoing reasons, the Board finds that the veteran 
does not currently have a right elbow injury which is related 
to service.  Accordingly, the Board concludes that a right 
elbow disorder was not incurred in or aggravated by service, 
and arthritis of the right elbow may not be presumed to have 
been incurred in service.  

IV.  Entitlement To Service Connection For Tinnitus.

The appellant contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
that he was exposed to noise from rifles being fired. 

The veteran's DD 214 shows that his military occupational 
specialty during his period of service was infantryman.  
Numerous service medical records contain a history of being 
routinely exposed to hazardous noise levels.  A VA audiology 
examination report dated only a few months after service in 
May 2001 shows that the veteran reported a history of 
periodic ringing in his ears for approximately three years.  
He said that it occurred once a month and lasted for up to an 
hour.  He stated that he was exposed to noise in the Army 
service in the infantry.  He used ear protection "most of 
the time."  He denied occupational or recreational noise 
exposure.  Following examination, the examiner stated that 
the etiology of the tinnitus, which is reported as bilateral, 
is not clear, but it is not related to the hearing levels as 
the left ear is within normal limits.  

The Board notes that the veteran's service personnel and 
medical records reflect that his military duties likely 
resulted in exposure to loud noise.  Although the VA 
audiologist reported, in essence, that the tinnitus was not 
related to the hearing loss, this opinion does not preclude a 
conclusion that the tinnitus is related to service.  The 
Board notes that the documentation of hazardous noise 
exposure in service, the filing of the claim upon separation, 
combined with the veteran's account that his noise exposure 
exclusively occurred in service, the Board concludes that 
reasonable doubt may be resolved in the veteran's favor.  In 
summary, the evidence reasonably shows that the veteran has 
tinnitus which was caused by exposure to noise during 
service.  Accordingly, the Board concludes that tinnitus was 
incurred in service.

V.  Entitlement To Service Connection For A Left Ankle 
Strain.

A service radiology report dated in December 1994 shows that 
the veteran had edema and ecchymosis and decreased range of 
motion of the left ankle.  However, an X-ray of the left 
ankle and foot was interpreted as showing no fracture, 
dislocation, or bony or soft tissue abnormality.  There are 
no subsequent references to left ankle complaints.  

A report of medical history dated in September 1999 includes 
a history of a cracked right ankle, but no mention of a left 
ankle disorder.  A medical examination conducted in October 
1999 reflects that the lower extremities were normal.  

The report of a medical examination conducted for the purpose 
of the veteran's separation from service shows that clinical 
evaluation of the lower extremities was normal.  A history of 
a right ankle fracture was noted, but there was no mention of 
a left ankle disorder.  

Upon separation from service, the veteran filed a claim for 
service connection for a right ankle fracture.  He described 
the right ankle as being smaller than the left ankle, but did 
not otherwise mention the left ankle.  

The report of a VA examination conducted in May 2001 shows 
that the veteran gave a history of having pain in his left 
ankle with distance running, but said this was not a problem 
under normal circumstances.  On examination, there was a full 
range of motion of all joints.  The joints were stable and 
pain free.  The pertinent diagnosis was mild strain, 
bilateral hips and ankles, in quiescent state.  

In a rating decision of February 2002, the RO granted service 
connection for an inversion injury, of the right ankle, 
status post open reduction internal fixation with mild 
strain, rated as noncompensably disabling.  The RO has denied 
service connection for a left ankle disorder.  

A private medical record dated in October 2002 shows that the 
veteran reported complaints of right and left ankle pain.  
The pertinent assessment was bilateral pes planus with 
resulting lateral ankle region pain.  The Board notes that an 
actual disorder of the left ankle joint was not diagnosed.  

A private X-ray report dated in October 2002 reflects that a 
three view exam of the left ankle was interpreted as showing 
no fracture, articulation abnormality, bony anomaly, or 
significant degenerative change.  A pes planus deformity of 
the foot was noted.  

In a letter dated in February 2003, the veteran indicated 
that he was claiming that he had a left ankle disorder which 
was secondary due to compensating for his service-connected 
right ankle disorder.  

A VA radiology report dated in March 2003 reflects that an X-
ray of the left ankle was interpreted as being 
radiographically negative.  

The report of a VA joints examination conducted in March 2003 
shows that the examiner noted that the veteran was claiming 
service connection for a left ankle disorder.  The examiner 
noted the veteran's history of a right ankle fracture, and 
noted that the veteran reportedly developed pain in the left 
ankle with running, walking and jumping.  On examination, the 
ankles demonstrated mild lateral joint line tenderness and no 
effusion.  Ankle extension was limited to 60 degrees, flexion 
was 90 degrees, and eversion was 20 degrees, inversion was 45 
degrees.  Motor strength was 5/5.  The pertinent diagnosis 
was left ankle arthralgia of uncertain etiology.  

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  There is 
no evidence of a chronic ankle disorder in service.  There 
was only one record of ankle swelling, with no subsequent 
incidents.  No medical opinion has been presented relating a 
current left ankle disorder to service or to a service 
connected disability.  The VA examiner stated that the left 
ankle arthralgia was of unknown etiology.  Accordingly, the 
Board concludes that a left ankle strain was not incurred in 
or aggravated by service, and arthritis of the left ankle may 
not be presumed to have been incurred in service.  

VI.  Entitlement To A Compensable Initial Rating
 For Chronic External Hemorrhoids.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The report of a general medical examination conducted by the 
VA in May 2001 reflects that the veteran reported having 
hemorrhoids since 1990, but denied any significant bleeding, 
anemia or melena.  He said that he had not had significant 
problems in recent years other than an occasional rectal 
itch.  On examination, there were hemorrhoid tags at three 
and six o'clock, without frank blood.  The pertinent 
diagnosis was chronic external hemorrhoids.  

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  There is also no evidence of 
persistent bleeding of such severity as to result in anemia 
nor is there evidence of fissures.  Such findings are not 
shown in any of the medical evidence.  Accordingly, the Board 
concludes that the criteria for a compensable rating for 
hemorrhoids are not met.


ORDER

1.  Service connection for bilateral cold weather injuries of 
the feet is denied.

2.  Service connection for tension headaches is granted.

3.  Service connection for a right elbow injury is denied.

4.  Service connection for tinnitus is granted.

5.  Service connection for a left ankle strain is denied.

6.  A compensable initial rating for chronic external 
hemorrhoids is denied



REMAND

The Board has found that additional development is required 
with respect to the claims for service connection for 
disorders of the hips, a compensable initial rating for early 
degenerative arthritis of the lumbar spine, a compensable 
initial rating for recurrent strain of the cervical spine, a 
compensable initial rating for an inversion injury of the 
right ankle, a compensable initial rating for residuals of a 
right eye injury.  The Board notes that there are indications 
in the claims file that additional relevant treatment records 
exist which have not been obtained.  The veteran has reported 
having physical therapy at the North Pole Physical Therapy, 
and has reported treatment from the Eye Clinic of Fairbanks.  
He has also reported post service treatment at the Bassett 
Hospital.  Such records must be obtained for consideration.  

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The revised 
criteria contain a Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See VAOPGCPREC7-2003.  
Another VA spine examination is required for proper 
evaluation of the claim as the most recent VA examination was 
conducted prior to the revision of the rating criteria.  A 
new examination would allow an opportunity to obtain 
information necessary for evaluating the spine disorder under 
the new rating criteria.  For this reason, the Board 
concludes that another examination is warranted.

The Board also notes that there is a conflict in the evidence 
as to whether the veteran currently has right and left hip 
disorders.  The report of a VA examination conducted in May 
2001 noted that the veteran reported complaints of a low 
grade hip ache in cool weather.  On examination no abnormal 
findings were noted with respect to the hips.  The diagnosis 
was mild strain, bilateral hips and ankles, in quiescent 
state.  On the other hand, a private medical record dated in 
October 2002 reflects that the veteran reported having 
bilateral hip region pain.  The pertinent assessment was 
bilateral hip pain.  The treating physician stated that the 
veteran appeared to have mild trochanteric bursitis 
bilaterally.  The Board concludes that a VA orthopedic 
examination would allow an opportunity to ascertain the exact 
nature of any hip disorder which may be present.   

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain the veteran's 
recent medical treatment records, 
including records from North Pole 
Physical Therapy, the Bassett Hospital 
and the Eye Clinic of Fairbanks.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disabilities of the spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
spine disorders in detail.  All findings 
necessary to evaluate the veteran's spine 
disorder under the revised Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, as well as 
the new General Rating Formula for 
Diseases and Injuries of the Spine 
should be provided.  The examiner should 
state the range of motion of the 
veteran's spine, in degrees, noting the 
normal range of motion.  The examiner 
should also describe any incapacitating 
episodes (a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician) including the frequency 
and duration of any such episodes.  The 
examiner should identify the limitations 
on activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  The examiner should also 
offer an assessment was to whether there 
is objective evidence of the presence of 
a chronic hip disorder.  

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
RO should readjudicate the veteran's 
claim for a higher rating for his lumbar 
spine disorders under the revised Formula 
for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, as well 
as the new General Rating Formula for 
Diseases and Injuries of the Spine.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim such as 
the revised rating criteria.  An 
appropriate period of time should be 
allowed for response.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


